DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-9 and 16-20 is the inclusion of a device for nuclear magnetic resonance spectroscopy having a magnet arrangement, configured to produce a magnetic probe field within a magnet field of view external to the magnet arrangement; a coil arrangement, configured to generate an electromagnetic excitation field within a coil field of view.  A  magnet adjustment arrangement is configured and arranged to modify at least one parameter of the magnet arrangement to change a spatial position of the magnet field of view.  This in combination with the rest of the limitations of the claims is found in all of claims 1-9 and 16-20, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 10-15, 21, and 22 is the inclusion of a method for nuclear magnetic resonance spectroscopy comprising steps of adjusting at least one of a magnet field of view of a magnet arrangement of a device for nuclear magnetic resonance spectroscopy, the magnet field of view being external to the magnet arrangement, or a coil field of view of a coil arrangement of the device, wherein the adjusting achieves a first joint field of view given by an overlapping volume of the magnet field of view and the coil field of view; and acquiring first magnetic resonance data regarding an object, according to the first joint field of view.  This in combination with the rest of the limitations of the claims is found in all of claims 10-15, 21, and 22, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852